                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 15, 2018
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 2:18-CR-839
                                             §
MELQUIADES SANCHEZ-ALGERIA;                  §
aka JOSE GONZALES PENALTA; aka               §
JOSE GONZALES-PERALTA                        §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       On October 12, 2018, Defendant moved for a continuance of the final pretrial

conference and jury selection and trial because the Defendant and counsel had not yet had

adequate time to review and consider potential legal defenses (D.E. 15). The United

States Attorney was unopposed to the motion.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the Defendant’s motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.


1/2
      The Court GRANTS the Defendant’s oral motion and CONTINUES the final

pretrial conference until November 27, 2018, at 9:00 a.m. before undersigned and

schedules the jury selection and trial for December 10, 2018, at 9:00 a.m. before Hon.

Nelva Gonzales Ramos.

      ORDERED this 15th day of October, 2018.


                                           ___________________________________
                                           B. JANICE ELLINGTON
                                           UNITED STATES MAGISTRATE JUDGE




2/2
